DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-13, 15-17 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 16, 17, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) an apparatus and a non-transitory computer readable medium encoded with a computer program for producing information indicative of metabolic state of a metabolic energy system. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, claims 1 and 13 are directed towards a machine. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “maintain model data expressing relative contributions of a phosphagen system, a glycolytic system, and an aerobic system to muscular energy production as functions of time during physical loading of the metabolic energy system, and form an 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claims recite “a processing device” and “a programmable processor” which can be interpreted as a generic processor. The processing device and the programmable processor do not integrate the judicial exception into a practical application, because it is merely using a generic processor as a tool to perform an abstract idea (see MPEP 2106.05(f))..  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, the claims recite additional elements, “a signal interface for receiving a signal indicative of a heat-flux generated by a metabolic energy system” in claim 1 and “receive a signal indicative of a heat-flux generated by the metabolic energy system” in claim 13. The additional elements do not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo.
The additional element is disclosed in a prior art reference:
Gonzalez-Alonso et al. (Non-Patent Literature: “Heat production in human skeletal muscle at the onset of intense dynamic exercise”) discloses a signal interface for receiving a signal indicative of a heat-flux generated by a metabolic energy system (page 604, col. 1, The appropriate approach, novel in humans performing dynamic exercise, would be to measure heat production, power output and aerobic and anaerobic energy turnover; If heat capacity and muscle mass are known, it is possible to determine heat storage via thermosensors placed in the various active muscle portions. Heat dissipation from dynamically contracting muscles consists of heat transfer to the core of the body and to surrounding tissues or environment. Heat conductance through tissues in the human body is a slow process, and in knee-extensor exercise it can be estimated based on temperature measurements of inactive tissues within the thigh, including the subcutis. Heat exchange with the surroundings of the exercising thigh (convection and conduction) can be minimized by a thermostat isolation system.; page 604, col. 2, Under Oesophageal, arterial, skin and muscle temperatures: commercially available thermistors were used to continuously monitor skin and oesophageal temperature and for muscle and vessel blood temperatures, Under Thigh blood flow: This was achieved by connecting the thermistors via a custom-made interface to a Macintosh Performa computer using a MacLab 8:s data acquisition system; page 605, col. 1, Under Data sampling: In addition to the thermistors in the blood vessels each of the muscle thermistors were connected via another custom-made interface and A/D converter to an IBM computer board. Data were stored on a hard disk and displayed on-line, using LabVIEW 4.0 software. The seven skin thermistors and the oesophageal thermistor were connected to an eight-channel temperature monitor interfaced with an IBM-AT computer. Data were stored on hard disk every 15 s and also simultaneously displayed on-line using the data acquisition software PCLINK92 – custom-made interfaces and eight-channel temperature monitor reads on a signal interface). 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 2-7, 16, and 17, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.
Claims 8-12, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method for producing information indicative of metabolic state of a metabolic energy system. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, claim 8 is directed towards a process. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “maintaining model data expressing relative contributions of a phosphagen system, a glycolytic system, and an aerobic system to muscular energy production as functions of time during physical loading of the metabolic energy system, and forming an estimate for energy production of the phosphagen system, an estimate for energy production of the glycolytic 8Docket No. 3540-1113 system, and an estimate for energy production of the aerobic system as functions of time and based on the model data and the signal indicative of the heat-flux”. The reason that the limitations are considered an abstract idea is because they are directed to mental processes (observation, evaluation, judgment, opinion). The above steps can be performed in the mind. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

The additional element is disclosed in a prior art reference:
Gonzalez-Alonso et al. (Non-Patent Literature: “Heat production in human skeletal muscle at the onset of intense dynamic exercise”) discloses a signal interface for receiving a signal indicative of a heat-flux generated by a metabolic energy system (page 604, col. 1, The appropriate approach, novel in humans performing dynamic exercise, would be to measure heat production, power output and aerobic and anaerobic energy turnover; If heat capacity and muscle mass are known, it is possible to determine heat storage via thermosensors placed in the various active muscle portions. Heat dissipation from dynamically contracting muscles consists of heat transfer to the core of the body and to surrounding tissues or environment. Heat conductance through tissues in the human body is a slow process, and in knee-extensor exercise it can be estimated based on temperature measurements of inactive tissues within the thigh, including the subcutis. Heat exchange with the surroundings of the exercising thigh (convection and conduction) can be minimized by a thermostat isolation system.; page 604, col. 2, Under Oesophageal, arterial, skin and muscle temperatures: commercially available thermistors were used to continuously monitor skin and oesophageal temperature and for muscle and vessel blood temperatures, Under Thigh blood flow: This was achieved by connecting the thermistors via a custom-made interface to a Macintosh Performa computer using a MacLab 8:s data acquisition system; page 605, col. 1, Under Data sampling: In addition to the thermistors in the blood vessels each of the muscle thermistors were connected via another custom-made interface and A/D converter to an IBM computer board. Data were stored on a hard disk and displayed on-line, using LabVIEW 4.0 software. The seven skin thermistors and the oesophageal thermistor were connected to an eight-channel temperature monitor interfaced with an IBM-AT computer. Data were stored on hard disk every 15 s and also simultaneously displayed on-line using the data acquisition software PCLINK92 – custom-made interfaces and eight-channel temperature monitor reads on a signal interface). 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 9-12, and 15, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez-Alonso et al. (Non-Patent Literature: “Heat production in human skeletal muscle at the onset of intense dynamic exercise”), hereinafter “Gonzalez-Alonso”.Re Claim 1, Gonzalez-Alonso discloses an apparatus comprising: 
The appropriate approach, novel in humans performing dynamic exercise, would be to measure heat production, power output and aerobic and anaerobic energy turnover; If heat capacity and muscle mass are known, it is possible to determine heat storage via thermosensors placed in the various active muscle portions. Heat dissipation from dynamically contracting muscles consists of heat transfer to the core of the body and to surrounding tissues or environment. Heat conductance through tissues in the human body is a slow process, and in knee-extensor exercise it can be estimated based on temperature measurements of inactive tissues within the thigh, including the subcutis. Heat exchange with the surroundings of the exercising thigh (convection and conduction) can be minimized by a thermostat isolation system.; page 604, col. 2, Under Oesophageal, arterial, skin and muscle temperatures: commercially available thermistors were used to continuously monitor skin and oesophageal temperature and for muscle and vessel blood temperatures, Under Thigh blood flow: This was achieved by connecting the thermistors via a custom-made interface to a Macintosh Performa computer using a MacLab 8:s data acquisition system; page 605, col. 1, Under Data sampling: In addition to the thermistors in the blood vessels each of the muscle thermistors were connected via another custom-made interface and A/D converter to an IBM computer board. Data were stored on a hard disk and displayed on-line, using LabVIEW 4.0 software. The seven skin thermistors and the oesophageal thermistor were connected to an eight-channel temperature monitor interfaced with an IBM-AT computer. Data were stored on hard disk every 15 s and also simultaneously displayed on-line using the data acquisition software PCLINK92 – custom-made interfaces and eight-channel temperature monitor reads on a signal interface), and 
a processing device coupled to the signal interface (page 604, col. 2, This was achieved by connecting the thermistors via a custom-made interface to a Macintosh Performa computer using a MacLab 8:s data acquisition system; page 605, col. 1, Under Data sampling: In addition to the thermistors in the blood vessels each of the muscle thermistors were connected via another custom-made interface and A/D converter to an IBM computer board. Data were stored on a hard disk and displayed on-line, using LabVIEW 4.0 software. The seven skin thermistors and the oesophageal thermistor were connected to an eight-channel temperature monitor interfaced with an IBM-AT computer. Data were stored on hard disk every 15 s and also simultaneously displayed on-line using the data acquisition software PCLINK92), 
wherein the processing device is configured to: 
maintain model data expressing relative contributions of a phosphagen system, a glycolytic system, and an aerobic system to muscular energy production as functions of time during physical loading of the metabolic energy system, and form an estimate for energy production of the phosphagen system, an estimate for energy production of the glycolytic system, and an estimate for energy production of the aerobic system as functions of time and based on the model data and the signal indicative of the heat-flux. (page 604, col. 1, 2, Under Mechanical power output: Power output was continuously recorded during exercise. The mean force produced by the knee-extensor muscles during each kick was estimated; page 607, cols 1, 2, Under Calculations: equations for total heat production and total thigh energy turnover (eq. (7)) and breakdown of the heat source in eq. (1), (2), (3), (4), (5), (6). Page 613, Table 2 discloses a likely model for energy contribution of three pathways: breakdown of total metabolic input – Net PCr hydrolysis reads on contribution of a phosphagen system; Lactate accumulation and Lactate release reads on glycolytic system; Heat produced per mole of ATP used was assumed to be 35kJ for ATP and PCr hydrolysis, 65kJ for glycogenolysis, and 72kJ for oxidation; pages 613 and 614, discloses that oxidation accounted for ~30% of the total energy turnover during the first 30s of exercise, increasing to >82% after 60 s of exercise. PCr and anaerobic glycogenolysis would account for 15 and 25% of the total energy turnover, respectively, and 20 and 33% of the total ATP production, respectively, during the first 30s of exercise. During this 30s interval the anaerobic processes therefore provided approximately two-thirds of the ATP resynthesis. The observation that the metabolic rate of heat liberation was 53-68% higher in all the 30 s intervals following the initial 30 s of exercise strongly suggests lesser heat liberation per ATP provided by ATP-PCr hydrolysis and glycogenolysis compared to ATP provided by oxidative phosphorylation. Please refer to other figures and results and/or discussion described in the reference for details). 
Re Claim 2, Gonzalez-Alonso discloses that the apparatus further comprises a heat-flux sensor for measuring the signal on a human or animal body, the heat-flux sensor being connected to the signal interface (page 604, col. 2, Under Oesophageal, arterial, skin and muscle temperatures: commercially available thermistors were used to continuously monitor skin and oesophageal temperature and for muscle and vessel blood temperatures, Under Thigh blood flow: This was achieved by connecting the thermistors via a custom-made interface to a Macintosh Performa computer using a MacLab 8:s data acquisition system; page 605, col. 1, Under Data sampling: In addition to the thermistors in the blood vessels each of the muscle thermistors were connected via another custom-made interface and A/D converter to an IBM computer board. Data were stored on a hard disk and displayed on-line, using LabVIEW 4.0 software. The seven skin thermistors and the oesophageal thermistor were connected to an eight-channel temperature monitor interfaced with an IBM-AT computer. Data were stored on hard disk every 15 s and also simultaneously displayed on-line using the data acquisition software PCLINK92 – thermistors read on heat-flux sensor).  
Re Claims 8, 9, and 13, Claims 8, 9, and 13 are rejected under substantially the same basis as claims 1 and 2. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Alonso et al. (Non-Patent Literature: “Heat production in human skeletal muscle at the onset of intense dynamic exercise”), hereinafter “Gonzalez-Alonso”, in view of Olivier (WO 2016/069082A1). 
Re Claim 5, Gonzalez-Alonso discloses the claimed invention substantially as set forth in claim 1. 
Gonzalez-Alonso is silent regarding the processing device is configured to receive a heart-beat rate signal indicative of a heart-beat rate and to increase the estimate of the energy production of the aerobic system and decrease the estimates of the energy productions of the phosphagen system and the glycolytic system in response to an increase of the heart-beat rate.  
	However, Olivier discloses a method to segment the contribution of each energy system, namely the phosphagen system, anaerobic glycolysis, and aerobic respiration, to the physiological load experienced by the user (abstract) and discloses a model describing the dynamic adjustment of human heart under varying physiological demands (abstract). 
	Olivier teaches a processing device is configured to receive a heart-beat rate signal indicative of a heart-beat rate (para. [0019]-[0028], for a certain sustainable physiological load, an individual will have a heart rate at which the supply of oxygen and demand for metabolic energy are equally matched. The disclosure discloses dynamic heart rate prediction model with the activity measurement added to the 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gonzalez-Alonso, by configuring the processing device to receive a heart-beat rate signal indicative of a heart-beat rate and to increase the estimate of the energy production of the aerobic system and decrease the estimates of the energy productions of the phosphagen system and the glycolytic system in response to an increase of the heart-beat rate, as taught by Olivier, for the purpose of modeling the natural physiological phenomenon where HR is closely coupled to the rate at which the body can supply oxygen to the muscles and the longer the physical activity is sustained, aerobic energy system becomes the major contributor to the total energy supply during exercise (para. [0015], [0031], [0032], fig. 6, 7, 8, fig. 9, and fig. 10).  

Re Claim 6, Gonzalez-Alonso discloses the claimed invention substantially as set forth in claim 1. 
Gonzalez-Alonso is silent regarding the processing device is configured to receive an acceleration signal and to detect a beginning of the physical loading based on the acceleration signal.  
	However, Olivier discloses a method to segment the contribution of each energy system, namely the phosphagen system, anaerobic glycolysis, and aerobic respiration, to the physiological load experienced by the user (abstract) and discloses a model describing the dynamic adjustment of human heart under varying physiological demands (abstract). 
	Olivier teaches a model that predicts HR changes based on an inferred activity level (typically from an accelerometer channel) to predict a likely HR trajectory under conditions where the HR signal cannot be accurately separated from the motion artifact signal and motion frequencies during exercise. Central to the technique is the assumption that a mapping exists between the accelerometer-based activity and the physiological load that the exercise places on a test subject. It is important to note that this mapping, or multiplier value, does not remain constant between different exercises and different  (para. [0013], [0018], [0024], [0025], [0027]). These disclosure reads on “the processing device configured to receive an acceleration signal and to detect a beginning of the physical loading based on the acceleration signal”.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gonzalez-Alonso, by configuring the processing device to receive an acceleration signal and to detect a beginning of the physical loading based on the acceleration signal, as taught by Olivier, for the purpose of estimating physiological load based on accelerometer-based activity and also predict heart rate trajectory (para. [0013]). 
Re Claim 11, Claim 11 is rejected under substantially the same basis as claim 6. 
Re Claim 10, Claim 10 is rejected under substantially the same basis as claim 5.  
Re Claim 15, Claim 15 is rejected under substantially the same basis as claims 1, 2, and 5
Re Claim 16, Claim 16 is rejected under substantially the same basis as claims 1, 2, and 5 

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Alonso et al. (Non-Patent Literature: “Heat production in human skeletal muscle at the onset of intense dynamic exercise”), hereinafter “Gonzalez-Alonso”, in view of Martikka et al. (US 2006/0079800), hereinafter “Martikka”. 
Re Claim 7, Gonzalez-Alonso discloses the claimed invention substantially as set forth in claim 1.

	However, Martikka discloses a device for measuring exercise level and fatigue during exercise, where the device includes sensors for measuring electrical signals from active muscles and a feedback device for giving feedback (abstract). 
	Martikka teaches the processing device configured to receive an electromyography signal and to detect a beginning of the physical loading based on the electromyography signal (para. [0003] discloses processing device measuring EMG signal, para. [0004], Each EMG-signal forms a so-called profile, in which active and passive phases of a measured muscle are visible as amplitude changes of the signal, para. [0025] discloses that it is commonly known that the performance level and the level of fatigue of a muscle may be estimated by measuring and analyzing an EMG-signal produced by the muscle. This kind of method has been described e.g. in patent U.S. Pat. No. 5,361,775 of Mega Electronics Ltd, in which patent with a FFT i.e. spectrum analysis made from an EMG-signal it is possible to reveal several quantities correlating with fatigue of a muscle; para. [0039], Identifying fatigue during dynamic and voluntary motion from an EMG-signal may be visualized by proportioning EMG activity to the changed load directed to the body or to a part of it, for example, when steepness of terrain, progression of velocity, rolling or sliding resistance etc. change. [0041] discloses that in heart rate and muscle activation profiles there are also other features changing as a function of velocity, shape of terrain, wind and other external factors to be found; para. [0050], by means of an EMG-signal an index is calculated to simulate the level of lactate content i.e. level of acidity of blood of a person and changes in the level during exercise; para. [0028]-[0031]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gonzalez-Alonso, by configuring the processing device to receive an electromyography signal and to detect a beginning of the physical loading based on the electromyography signal, as taught by 
Re Claim 12, Claim 12 is rejected under substantially the same basis as claim 7.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Alonso et al. (Non-Patent Literature: “Heat production in human skeletal muscle at the onset of intense dynamic exercise”), hereinafter “Gonzalez-Alonso”, in view of Non-Patent Literature: Thermocouple from Wikipedia, hereinafter “Wiki”, and Rhodes et al. (US 2,974,519), hereinafter “Rhodes”. 
Re Claim 3, Gonzalez-Alonso discloses the claimed invention substantially as set forth in claims 1 and 2. 
Gonzalez-Alonso discloses using thermistor as the heat-flux sensor  (page 604, col. 2, Under Oesophageal, arterial, skin and muscle temperatures: commercially available thermistors were used to continuously monitor skin and oesophageal temperature and for muscle and vessel blood temperatures, Under Thigh blood flow: This was achieved by connecting the thermistors via a custom-made interface to a Macintosh Performa computer using a MacLab 8:s data acquisition system; page 605, col. 1, Under Data sampling: In addition to the thermistors in the blood vessels each of the muscle thermistors were connected via another custom-made interface and A/D converter to an IBM computer board. Data were stored on a hard disk and displayed on-line, using LabVIEW 4.0 software. The seven skin thermistors and the oesophageal thermistor were connected to an eight-channel temperature monitor interfaced with an IBM-AT computer. Data were stored on hard disk every 15 s and also simultaneously displayed on-line using the data acquisition software PCLINK92 – thermistors read on heat-flux sensor). 
Gonzalez-Alonso is silent regarding the heat-flux sensor comprising first and second pieces made of different materials and arranged to constitute a contact junction of the materials for generating electromotive force in response to a temperature difference between the first and second pieces, and a first electric conductor connected to the first piece and a second electric conductor connected to the 
However, Wiki discloses a heat-flux sensor comprising first and second pieces made of different materials and arranged to constitute a contact junction of the materials for generating electromotive force in response to a temperature difference between the first and second pieces (see figure 1 below, for K-type thermocouple (chromel-alumel), chromel and alumel read on first and second pieces made of different materials, for J-Type thermocouple (iron-constatan), iron and constatan read on first and second pieces made of different materials; see figs. 1 and 2 below, the Tsense is the contact junction of the materials – gradient of voltage measured by adding up the electromotive forces along the entire path from the negative terminal of the voltmeter to the positive terminal), and a first electric conductor connected to the first piece and a second electric conductor connected to the second piece, the electromotive force being detectable from between ends of the first and second electric conductors (see fig. 1 below, two copper conductors from Tref to Tmeter read on a first electric conductor and a second electric conductor), wherein a heat capacity of the second piece is greater than a heat capacity of the first piece so that the temperature difference between the first and second pieces caused by the heat-flux across the contact junction from the first piece to the second piece is greater than a temperature increase caused by the heat-flux at a point of the second piece where the second electric conductor is connected to the second piece (specific heat capacity of constatan is 390 J/(kg*K) and specific heat capacity of iron is 462 J/(kg*K); therefore the heat capacity of iron piece is greater than the heat capacity of constantan piece if they had the same mass. The temperature increase of one metal piece ref is kept at a temperature that is known; therefore, the temperature difference between the two metal pieces, constatan piece and iron piece, is greater than the temperature increase at Tref where the copper conductor is connected to the iron piece) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gonzalez-Alonso, by adding a heat-flux sensor comprising first and second pieces made of different materials and arranged to constitute a contact junction of the materials for generating electromotive force in response to a temperature difference between the first and second pieces, and a first electric conductor connected to the first piece and a second electric conductor connected to the second piece, the electromotive force being detectable from between ends of the first and second electric conductors, wherein a heat capacity of the second piece is greater than a heat capacity of the first piece so that the temperature difference between the first and second pieces caused by the heat-flux across the contact junction from the first piece to the second piece is greater than a temperature increase caused by the heat-flux at a point of the second piece where the second electric conductor is connected to the second piece, as taught by Wiki, because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, Gonzalez-Alonso’s thermistor and Wiki’s thermocouple perform the same general and predictable function, the predictable function being measuring heat-flux. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Gonzalez-Alonso’s thermistor by replacing it with Wiki’s thermocouple. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

    PNG
    media_image1.png
    217
    304
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    639
    730
    media_image2.png
    Greyscale

Wiki is silent regarding a mass of the second piece being greater than a mass of the first piece. 
However, Rhodes discloses a differential thermocouple 61, one junction 62 having a small mass and thus a small heat capacity, the other junction 63 having a large mass and thus a large heat capacity. For gradual temperature changes, such as the gradual increase in temperature of the air-vapor mixture during the period prior to the explosion, the two junctions 62 and 63 remain at approximately the same temperature but for sudden changes, such as the temperature change of the gases during the minor 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gonzalez-Alonso as modified by Wiki, by configuring the mass of the second piece to be greater than a mass of the first piece so that the temperature difference between the first and second pieces caused by the heat-flux across the contact junction from the first piece to the second piece is greater than a temperature increase caused by the heat-flux at a point of the second piece where the second electric conductor is connected to the second piece, as taught by Rhodes, for the purpose of detecting heat-flux in a short time-frame (col. 4, lines 20-42). 
Re Claim 4, Gonzalez-Alonso as modified by Wiki and Rhodes discloses the claimed invention substantially as set forth in claims 1, 2, and 3. 
	Gonzalez-Alonso, Wiki, and Rhodes are silent regarding the mass of the second piece being at least one hundred times the mass of the first piece.  
	However, Wiki and Rhodes discloses that determining factors for temperature gradient in Seebeck effect is the heat capacity or specific heat of the metal pieces and the mass of the metal pieces. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gonzalez-Alonso as modified by Wiki and Rhodes, to configure the mass of the second piece to be at least one hundred times the mass of the first piece, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Alonso et al. (Non-Patent Literature: “Heat production in human skeletal muscle at the onset of intense dynamic exercise”), hereinafter “Gonzalez-Alonso”, as modified by Non-Patent Literature: Thermocouple from Rhodes et al. (US 2,974,519), hereinafter “Rhodes”, and further in view of Olivier (WO 2016/069082A1). 
Re Claim 17, Gonzalez-Alonso as modified by Wiki and Rhodes discloses the claimed invention substantially as set forth in claims 1, 2, and 3. 
Gonzalez-Alonso, Wiki, and Rhodes are silent regarding the processing device configured to receive a heart-beat rate signal indicative of a heart-beat rate and to increase the estimate of the energy production of the aerobic system and decrease the estimates of the energy productions of the phosphagen system and the glycolytic system in response to an increase of the heart-beat rate.   
	However, Olivier discloses a method to segment the contribution of each energy system, namely the phosphagen system, anaerobic glycolysis, and aerobic respiration, to the physiological load experienced by the user (abstract) and discloses a model describing the dynamic adjustment of human heart under varying physiological demands (abstract). 
	Olivier teaches a processing device is configured to receive a heart-beat rate signal indicative of a heart-beat rate (para. [0019]-[0028], for a certain sustainable physiological load, an individual will have a heart rate at which the supply of oxygen and demand for metabolic energy are equally matched. The disclosure discloses dynamic heart rate prediction model with the activity measurement added to the activity discrepancy state modeled in the HMM outlined above, para. [0029], how a basic model that predicts dynamic changes in heart rate in response to different activity levels and thereby physiological loads can be used to either aid signal processing techniques in order to provide more accurate heart rate predictions or how it can be utilized to infer the physiological load for different exercise or rest states; discloses signal processing and therefore inherently has a processing device) and to increase the estimate of the energy production of the aerobic system and decrease the estimates of the energy productions of the phosphagen system and the glycolytic system in response to an increase of the heart-beat rate (para. [0030] discloses how estimates of instantaneous physiological load and thereby energy 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gonzalez-Alonso as modified by Wiki and Rhodes, by configuring the processing device to receive a heart-beat rate signal indicative of a heart-beat rate and to increase the estimate of the energy production of the aerobic system and decrease the estimates of the energy productions of the phosphagen system and the glycolytic system in response to an increase of the heart-beat rate, as taught by Olivier, for the purpose of modeling the natural physiological phenomenon where HR is closely coupled to the rate at which the body can supply oxygen to the muscles and the longer the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./
Vynn Huh, March 11, 2022Examiner, Art Unit 3792     

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792